Citation Nr: 1533335	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides or secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1971 to October 1972 and from January 1975 to December 1977. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran served in Korea between August 1971 and October 1972 and between May 1975 and September 1975, but the evidence does not establish that he was exposed to herbicides on a direct or presumptive basis during this time.  

2. Competent and probative evidence of record fails to establish that diabetes mellitus was initially manifested during service or within one year after separation from service, or that diabetes mellitus is related to active service.

3. Competent and probative evidence of record fails to establish that the Veteran's service-connected hypertension caused or aggravated his diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure or on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in June 2006 and October 2012.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 


Merits Analysis - Service Connection

The Veteran was stationed in Korea during service.  He contends that he was exposed to herbicides, namely Agent Orange, while in Korea.  As will be explained below, the Board concludes that service connection is not warranted for diabetes mellitus on a direct, presumptive, or secondary basis.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Merits Analysis - Presumptive Service Connection

Some diseases associated with exposure to certain herbicide agents, including diabetes mellitus, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Under 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011, VA extended the presumption of herbicide exposure to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean Demilitarized Zone (DMZ).  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C.  

The Veteran's personnel records show he reported to the 7th Battalion (7th Bn), 2nd Artillery (2nd Arty) on August 20, 1971 - 11 days prior to the expiration of the presumptive window.  The Veteran's unit is not a unit VA or DoD recognizes as having been exposed to herbicides during the presumptive window.

Pursuant to the Board's February 2012 and May 2014 Remands, VA examined the Veteran in October 2012, and the Joint Services Records and Research Center (JSRRC) attempted to verify the Veteran's claimed exposure to tactical herbicides.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In November 2014, the JSRRC, with the Veteran's military unit information VA provided, responded: 

We reviewed the 1971 unit histories submitted by the 7th Bn, 2nd Arty and its higher headquarters, the 38th Arty Brigade (Bde).  The histories document that the Headquarters, 7th Bn, 2nd Arty was located at Shihung-ni Compound, approximately seventeen miles from the DMZ.  The 38th Arty Bde was made up of one Hercules Battalion and four Hawk Battalions.  Training and firing exercises are mentioned, but not locations given.  However, the histories do not document the use, storage, spraying, or transporting of herbicides.  In addition, they do not mention or document any specific duties performed by the unit members along the DMZ.

As such, JSRRC was unable to establish that the Veteran was exposed to herbicides during his Korean service.  The Board has also reviewed the Veteran's statements, but finds that they are not sufficient to establish that he was ever in the DMZ during the presumptive period.

Given the foregoing, the Board finds that competent evidence fails to establish that the Veteran served on the Korean DMZ during the presumptive window established under 38 C.F.R. § 3.307.  Therefore, the presumption provisions of this regulation are not applicable. 




Merits Analysis - Direct Service Connection

As noted above, the Veteran served in Korea from August 1971 to October 1972 and from May 1975 to September 1975.

For the periods of service after August 31, 1971 - the terminal date in the presumptive exposure window under 38 C.F.R. § 3.307 - the Veteran has proffered no evidence of direct herbicide exposure.  Moreover, his service treatment records are silent for complaints, findings, or diagnosis of diabetes.  Diabetes mellitus was not in fact diagnosed for several decades after the Veteran separated from service for the second time.  No medical professional has suggested that the Veteran's diabetes mellitus is directly related to the Veteran's military service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disease such as diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

Considering the foregoing, service connection for diabetes mellitus on a direct basis is denied.

Merits Analysis - Secondary Service Connection

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has diabetes and is service connected for hypertension, so this argument turns on the third prong - medical nexus.  The October 2012 VA examination is the only medical evidence that addresses this question.  The examiner opined that the Veteran's hypertension did not cause or aggravate his diabetes.  He cited academic studies to support his argument, noting that while "hypertension and diabetes mellitus share [the] same predisposing factors," nothing suggests a causal relationship.  Moreover, he found the diabetes was "worsening" the hypertension, not vice versa, as illustrated by the Veteran's increased blood pressures despite being prescribed three blood pressure agents.  Indeed, the diabetes aggravates the hypertension "due to [his] nephropathy and macrovascular complications."

Given the foregoing, service connection for diabetes mellitus on a secondary basis is denied.


ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicides or secondary to service-connected hypertension, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


